Case 1:21-cv-02489-DG-JRC Document 16 Filed 05/27/21 Page 1 of 1 PageID #: 85




 UNITED STATES DISTRICT COURT
 FOR THE EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------X
 JGIAP RH 160 LLC,
                                                                          Case No.: 1:21-cv-2489 (DG) (JRC)
                                    Plaintiff,
                                                                          NOTICE OF APPEARANCE

 CRI HOLDING CORP., TOURAJ NAGHIEH,
 MORALI AND ASSOCIATES, ANTHONY MORALI,
 JOSEPH MORALI, MANDA INTERNATIONAL
 CORPORATION, STRIKEFORCE MECHANICAL
 CORPORATION, AND ANGELO CORRAO,

                                     Defendants.
 ---------------------------------------------------------------------X

         PLEASE TAKE NOTICE that Emanuel Kataev, Esq. hereby appears as counsel for

Defendants MANDA INTERNATIONAL CORPORATION, STRIKEFORCE MECHANICAL

CORPORATION and ANGELO CORRAO. I certify that I am admitted to practice in the United

States District Court for the Eastern District of New York.

Dated:    Lake Success, New York
          May 27, 2021
                                                    MILMAN LABUDA LAW GROUP PLLC

                                                    By:    /s/            _________________
                                                    Emanuel Kataev, Esq.
                                                    3000 Marcus Avenue, Suite 3W8
                                                    Lake Success, NY 11042-1073
                                                    (516) 328-8899 (office)
                                                    (516) 303-1395 (direct dial)
                                                    (516) 328-0082 (facsimile)
                                                    emanuel@mllaborlaw.com

                                                    Attorneys for Defendants
                                                    Manda International Corporation
                                                    Strikeforce Mechanical Corporation
                                                    and Angelo Corrao
